                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:19-CV-069-KDB-DCK

 BARRY ROWLAND and DONNA ROWLAND,,                          )
                                                            )
                Plaintiffs,                                 )
                                                            )
    v.                                                      )               CONSENT
                                                            )           PROTECTIVE ORDER
 GLOBAL FINANCIAL PRIVATE CAPITAL, LLC,                     )
 MINNESOTA LIFE INSURANCE COMPANY,                          )
 SANDY MORRIS FINANCIAL & ESTATE                            )
 PLANNING SERVICES, LLC, GF INVESTMENT                      )
 SERVICES, LLC, and SANDEVA O’BRYAN                         )
 MORRIS, ,                                                  )
                                                            )
                Defendants.                                 )
                                                            )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Consent Motion For Entry

Of Consent Protective Order” (Document No. 73) filed July 30, 2021. The parties’ Protective

Order is entered as follows.

         It is hereby STIPULATED and AGREED between Plaintiffs Donna Rowland and Barry

Rowland and Defendants Global Financial Private Capital, LLC, Minnesota Life Insurance

Company, Sandy Morris Financial & Estate Planning Services, LLC, GF Investment Services,

LLC, and Sandeva O’Bryan Morris (collectively “the Consenting Parties”), and it is hereby

ORDERED by the Court, that the following terms and conditions shall govern the use and

handling of Confidential Information and documents produced by the Consenting Parties in the

above-captioned matter (“this Litigation”):

         1.       Scope. All documents and data, including electronically stored information,

produced in the course of discovery, all responses to discovery requests, and all deposition

testimony and deposition exhibits and any other materials which may be subject to discovery shall




      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 1 of 11
be subject to this Consent Protective Order (the “Protective Order”).

       2.            Purpose. All documents, data, and information obtained through discovery in

this Litigation shall be used only for the purpose of prosecuting or defending this Litigation.

       3.            “Confidential Information” Defined. “Confidential Information” shall mean

any and all information produced in the course of discovery or trial that a party deems in good

faith to contain proprietary, technical, financial, sensitive personal, or confidential research,

development, or commercial information that is not publicly available.

       4.            Access to Confidential Information. Access to documents and information

designated as CONFIDENTIAL shall be restricted to the following persons:

               (a)       parties to this Litigation and the officers and employees of the parties who

                         are directly participating in the prosecution or defense of this Litigation;

               (b)       law firms of record of the parties to this Litigation and such firms’attorneys

                         and staff;

               (c)       any person specially employed or engaged in this Litigation by a party or

                         its attorneys as an expert, consultant, or vendor;

               (d)       the Court and its personnel;

               (e)       court reporters and videographers retained to transcribe or record

                         depositions and court proceedings in this matter;

               (f)       any person(s) retained by the parties to mediate or arbitrate this matter;

               (g)       any person who is indicated on the face of a document to have been an

                         author, addressee, or recipient of the document, or the source of the

                         information;

               (h)       any person who is expected to testify as a witness either at a deposition or



                                                    2
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 2 of 11
                         court proceeding in this Litigation for the purpose of assisting in his/her

                         preparation therefor or for the purpose of examining the person about the

                         contents of the Confidential Information during the course of his/her

                         deposition; and

               (i)       any other person as agreed upon by the parties to this action in writing or

                         authorized by the Court.

Confidential Information shall not be disclosed to any of the persons referred to in subparagraphs

(c), (g), (h) or (i) until such persons have been provided with a copy of this Protective Order and

have agreed to be bound thereto by execution of a written statement to that effect (in the form

attached hereto as Exhibit A). All such acknowledgments shall be retained by counsel for the

Producing party and shall be subject to in camera review by the Court if good cause for review is

demonstrated by any Party.

       5.            Form and Timing of Designation. The party wishing to designate the material

(the “Producing Party”) shall designate the whole or part of any documents as Confidential

Information by stamping or imprinting the word CONFIDENTIAL upon every page of the

produced copies of the document at the time of production. The party receiving the

CONFIDENTIAL material shall be referred to as the “Receiving Party.” Such designations shall

be utilized in good faith and only in accordance with the definition of Confidential Information

as described herein.

       6.            Documents Produced by Non-Parties. In the case of documents produced by

non-parties pursuant to subpoena, a party wishing to designate such material as CONFIDENTIAL

shall so notify counsel for all other parties in writing. If the party wishing to designate such

material as CONFIDENTIAL is the party who served the subpoena, then counsel for that party

                                                    3
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 3 of 11
shall make such designation promptly upon receipt of the subpoenaed material, and shall

thereafter promptly provide counsel for all other parties with copies of the subpoenaed material

(including the material designated as CONFIDENTIAL). Counsel for any other party wishing to

designate such material as CONFIDENTIAL shall be allowed to examine the subpoenaed material

promptly upon receipt by counsel for the subpoenaing party and shall be allowed to designate any

such material as CONFIDENTIAL prior to the release of the subpoenaed material to any person

or party. Upon such designation, counsel for the subpoenaing party shall thereafter promptly

provide counsel for all other parties with copies of the subpoenaed material (including that

material designated as CONFIDENTIAL).

       7.         Demands for Production by Non-Parties. No CONFIDENTIAL materials or

portions of such materials shall be disclosed to any governmental agency or otherwise made

public, specifically including posting on the Internet, except in compliance with the terms of this

Order. In the event the Receiving Party receives a demand, subpoena, or other request to produce

any CONFIDENTIAL materials from any non-party, including any government agency or judicial

body, the Receiving Party shall immediately notify the Producing Party or Producing Non-Party of

the demand, subpoena, or other request, and shall not produce the requested materials without first

giving the Producing Party or Producing Non-Party an opportunity to oppose the requested

production.

       8.         Inadvertent Production. Inadvertent or unintentional production of

documents without prior designation as CONFIDENTIAL shall not be deemed a waiver, in whole

or in part,of the right to designate documents. In the event that the producing person inadvertently

fails to designate discovery material as CONFIDENTIAL, it may make such a designation

subsequently by notifying all parties to whom such discovery material was produced, in writing,



                                                 4
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 4 of 11
as soon as practicable. After receipt of such notification, the Consenting Party to whom

production has beenmade shall treat the designated discovery material as Confidential subject to

its right to dispute such designation in accordance with Paragraph 13 below.

       9.            Effect on Attorney-Client Privilege and Work Product Immunity. This

order is entered subject to Federal Rule of Evidence 502(d).

               (a)      The production of privileged or work-product protected documents,

                        electronically stored information (“ESI”) or information, whether

                        inadvertent or otherwise, is not a waiver of the privilege or protection from

                        discovery in this case or in any other federal, state, or private proceeding.

                        This Protective Order shall be interpreted to provide the maximum

                        protection allowed by Federal Rule of Evidence 502(d).

               (b)      The Producing Party must notify the Receiving Party promptly, in writing,

                        upon discovery that a document containing privileged or work product

                        material has been produced. Upon receiving written notice from the

                        Producing Party that privileged or work product material has been

                        produced, all such information shall be returned to the Producing Party

                        within ten (10) business days of receipt of such notice, and the Receiving

                        Party shall not use such information for any purpose until further Order of

                        the Court. The Receiving Party shall also attempt, in good faith, to retrieve

                        and return or destroy all copies of the documents in electronic format.

               (c)      The Receiving Party may contest the privilege or work product designation

                        by the Producing Party, shall give the Producing Party written notice of the

                        reason for the disagreement, and shall be entitled to retain one copy of the



                                                  5
     Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 5 of 11
                         disputed document for use in resolving the dispute. However, the

                         Receiving Party may not challenge the privilege or immunity claim by

                         arguing that the disclosure itself is a waiver of any applicable privilege. In

                         that instance, the Receiving Party shall, within thirty (30) business days

                         from the initial notice by the Producing Party, seek an Order from the

                         Court compelling production of the material. If no such Order is sought,

                         upon expiration of the thirty (30) day period, then all copies of the disputed

                         document shall be returned in accordance with this paragraph.

                (d)      Any analyses, memoranda or notes which were internally generated

                         based upon such produced information shall immediately be placed in

                         sealed envelopes and shall be destroyed in the event that: (a) the Receiving

                         Party does not contest that the information is privileged; or (b) the Court

                         rules that the information is privileged or work product. Such analyses,

                         memoranda or notes may only be removed from the sealed envelopes and

                         returned to its intended purpose in the event that: (a) the Producing Party

                         agrees in writing that the information is not privileged or work product; or

                         (b) the Court rules that the information is not privileged or work product.

        10.           Depositions. In the case of deposition testimony, CONFIDENTIAL

designations may be made during the deposition and in any event shall be made within thirty

(30) days after the final transcript has been received by counsel making the designation and shall

specify the testimony being designated confidential by page and line number(s). The deposition

testimony shall be treated as confidential until final designations are made within thirty (30) days

after receipt of the final transcript.


                                                   6
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 6 of 11
       11.        Protection     of    Confidential     Information.      Documents       designated

CONFIDENTIAL under this Protective Order shall not be used or disclosed by the parties or

counsel for the parties or any other persons identified above for any purposes other than preparing

for and conducting this Litigation in which the documents were disclosed (including any appeal).

       12.        Filing and Use at Trial. This Protective Order does not restrict or limit the use

of documents designated as Confidential at any hearing or trial. However, the Parties agree

that any paper filed with the Court is presumptively a public document and will follow the Federal

Rules of Civil Procedure and this Court’s local rules, including Local Rule 6.1, for sealing any

documents containing designated information.

       13.        Challenges to Designation as Confidential Information. In the event counsel

forthe party receiving materials designated as CONFIDENTIAL objects to the designation, said

counsel shall advise the party producing the materials, in writing, preferably by electronic mail, of

such objection and the reasons therefor. Pending resolution of the dispute, all of the materials

shall be treated as designated. Counsel will attempt in good faith to resolve the dispute within

five (5) business days. If the dispute cannot be resolved among counsel, the party objecting to the

designation of adocument as CONFIDENTIAL may submit a motion objecting to such designation

with the Court.The burden to sustain the designation CONFIDENTIAL is upon the designating

party. Nothing in this Order shall be construed as preventing any party from objecting to the

designation of any document as CONFIDENTIAL or preventing any party from seeking further

protection for any material it produces in discovery.

       14.        Scope of Discovery. This Protective Order shall not enlarge or affect the proper

scope of discovery in this Litigation, nor shall this Protective Order imply that discovery material

designated as CONFIDENTIAL under the terms of this Protective Order is properly discoverable,



                                                  7
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 7 of 11
relevant, or admissible in this Litigation.

       15.         Treatment on Conclusion of Litigation. The Consenting Parties shall take

such measures as are necessary to prevent the public disclosure of Confidential Information,

through inadvertence or otherwise, after the conclusion of this Litigation. The terms of this

Protective Order shall remain in effect following conclusion of the Litigation, subject to a final

order of the Court on the completion of the Litigation addressing the ultimate disposition of

Confidential Information.

       16.         Return of Confidential Information.        Following the termination of this

Litigation,whether by adjudication on the merits, settlement, or otherwise, upon written request

of the Producing Party, all Confidential Information, and all copies thereof, all extracts,

tabulations and compilations, thereof, in any form whatsoever, shall be returned to counsel for the

Producing Party. Alternatively, the Consenting Parties may agree in writing upon appropriate

methods of destroyingdocuments containing Confidential Information. The ultimate disposition

of Confidential Information is subject to a final order of the Court upon completion of this

Litigation.

       17.         Treatment of a Party’s Own Confidential Materials.             Any Party may

expressly waive in writing the applicability of any provision of this Order to any of the Party’s

own CONFIDENTIAL materials. The waiver will apply only to the CONFIDENTIAL materials,

or toportions to which the applicability of any provision of this Protective Order is expressly

waived. A partial waiver as to certain CONFIDENTIAL materials or portions does not constitute

a waiver as to the remainder of the CONFIDENTIAL materials or portions.

       18.         Order Subject to Modification. This Protective Order shall be subject to

modification on motion of any Consenting Party or any other person who may show an adequate



                                                 8
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 8 of 11
interest in the matter to intervene for purposes of addressing the scope and terms of this

Protective Order. The Protective Order shall not, however, be modified until the Consenting

Parties shall have been given reasonable notice and an opportunity to be heard on the modification.

       19.        No Judicial Determination. This Protective Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Protective Order shall be construed or presented as a judicial determination that

any specific document or item of information designated as CONFIDENTIAL is subject to

protection until such time as a document-specific ruling shall have been made.

       20.        Persons Bound. This Protective Order shall take effect when signed and filed

by counsel for the parties and shall be binding upon those set out herein.

       21.        Order Continuing. This Order shall survive settlement, judgment, or other

disposition or conclusion of this Litigation and all appeals therefrom and this Court shall retain

continuing jurisdiction in order to enforce the terms of this Order. The ultimate disposition of

any material produced hereunder shall be subject to a final order of the Court upon completion of

the Litigation.

       SO ORDERED.



                                     Signed: July 30, 2021




                                                 9
      Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 9 of 11
  WE CONSENT:

/s/ Brooke A. Howard                     /s/ Andrew L. Fitzgerald
Brooke A. Howard                         Andrew L. Fitzgerald
N.C. State Bar No. 36584                 FITZGERALD LITIGATION
HOWARD LAW, PLLC                         119 Brookstown Avenue, Suite 402
111 Windel Drive, Suite 201              Winston-Salem, NC 27101
Raleigh, North Carolina 27609            Telephone: (336) 793-4365
Telephone: (919) 446-5193                Facsimile: (336) 793-4696
Facsimile: (919) 882-9757                andy@fitzberaldlitigation.com
bah@howardlawpllc.com
                                         Peter B. King (admitted pro hac vice)
James A. Roberts, III                    Kimberly A. Koves (admitted pro hac vice)
N.C. State Bar No. 10495                 GUERRA KING P.A.
Matthew D. Quinn                         5505 W. Gray Street
N.C. State Bar No. 40004                 Tampa, FL 33609
LEWIS & ROBERTS, PLLC                    Telephone: (813) 347-5111
3700 Glenwood Avenue, Suite 410          Facsimile: (813) 347-5198
Raleigh, North Carolina 27612            pking@guerraking.com
Telephone: (919) 981-0191                kkoves@guerraking.com
Facsimile: (919) 981-0199
jar@lewis-roberts.com                    Counsel for Defendant Global
mdq@lewis-roberts.com                    Financial Private Capital, LLC

Counsel for Plaintiffs


/s/ Donald R. Pocock                     /s/ Jonathan P. Heyl
Donald R. Pocock                         Jonathan P. Heyl
N.C. State Bar No. 29393                 N.C. State Bar No. 25559
Martin Warf                              Alexandra J. Hirsch
N.C. State Bar No. 32982                 N.C. State Bar No. 47808
NELSON MULLINS RILEY &                   FOX ROTHSCHILD LLP
SCARBOROUGH, LLP                         101 North Tryon Street, Suite 1300
380 Knollwood Street, Suite 530          Charlotte, NC 28246
Winston-Salem, NC 27103                  Telephone: (704) 384-2600
Telephone: (336) 774-3324                Facsimile: (704) 384-2800
Facsimile: (336) 774-3376                jheyl@foxrothschild.com
donald.pocock@nelsonmullins.com          ahirsch@foxrothschild.com
martin.warf@nelsonmullins.com
                                         Attorneys for Defendant Minnesota
Counsel for Defendants Sandy Morris      Life Insurance Company
Financial & Estate Planning Services,
LLC and Sandeva O’Bryan Morris


                                        10
    Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 10 of 11
                                            EXHIBIT A

                    ACKNOWLEDGMENT CONCERNING MATERIAL
                        COVERED BY A PROTECTIVE ORDER

       I, the undersigned, hereby acknowledge that I have read the attached Consent Protective

Order entered in Rowland, et al. v. Global Financial Private Capital, LLC, United States District

Court for the Western District of North Carolina, Case No. 5:19-CV-069-KDB-DCK, and

understand the terms thereof and agree to be bound by all such terms. Without limiting the

generality of the foregoing, I agree not to copy, disclose to, or discuss with any person or entity

not authorized to receive Confidential Information pursuant to the terms of said Consent Protective

Order, any document or any information designated as Confidential Information or any copies of

extracts or information derived therefrom which has been disclosed to me. I further agree to use

any Confidential Information disclosed to me in connection with the case solely for the purposes

permitted under said Protective Order, and to return any Confidential Information to counsel for

the producing party or destroy it within sixty (60) days of the conclusion of this litigation.

       I understand that the use of any Confidential Information or document in any manner

contrary to the provisions of the Consent Protective Order may subject me to sanctions of the Court

and that I am subject to the jurisdiction of the United States District Court for the Western District

of North Carolina for the purpose of enforcing said Consent Protective Order.


Date: _________________________                Signature: _______________________________

                                               Print Name: ______________________________




                                                 11
     Case 5:19-cv-00069-KDB-DCK Document 74 Filed 08/02/21 Page 11 of 11
